IN THE SUPREME COURT OF THE STATE OF DELAWARE

MICHAEL JARVIS,                         §
                                        §
      Defendant Below,                  §   No. 98, 2022
      Appellant,                        §
                                        §   Court Below—Superior Court
      v.                                §   of the State of Delaware
                                        §
STATE OF DELAWARE,                      §   Cr. ID No. 1702012094 (S)
                                        §
      Appellee.                         §

                          Submitted: May 4, 2022
                          Decided:   June 22, 2022

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                      ORDER

      After consideration of the appellant’s opening brief, the appellee’s motion to

affirm, and the record below, it appears to the Court that:

      (1)    The appellant, Michael Jarvis, filed this appeal from a Superior Court

order denying his motion for sentence modification under Superior Court Criminal

Rule 35(b). The State of Delaware has filed a motion to affirm the judgment

below on the ground that it is manifest on the face of Jarvis’s opening brief that his

appeal is without merit. We agree and affirm.

      (2)    The record reflects that, on August 11, 2017, Jarvis pleaded guilty to

first-degree robbery. The Superior Court sentenced Jarvis to fifteen years of Level
V incarceration, suspended after six years for decreasing levels of supervision.

Jarvis did not appeal the Superior Court’s judgment.

         (3)     On March 8, 2022, Jarvis filed a motion for sentence modification. He

sought immediate release based on allegations that the Department of Correction

(“DOC”) was not providing adequate medical care for his toxoplasmosis, a

parasitic condition he was born with that impairs his vision. The Superior Court

denied the motion. This appeal followed.

         (4)     We review the Superior Court’s denial of a motion for reduction of

sentence for abuse of discretion.1 To the extent the claim involves a question of

law, we review the claim de novo.2 Rule 35(b) provides that a motion for sentence

modification that is not filed within ninety days of sentencing will only be

considered in extraordinary circumstances or under 11 Del. C. § 4217, which

permits sentence modification if the DOC files an application for good cause

shown (such as serious illness) and certifies that the offender does not constitute a

substantial risk to the community or himself. In his opening brief, Jarvis argues

that the Superior Court erred in denying his motion because the DOC’s failure to

provide adequate medical care for his toxoplasmosis constitutes extraordinary

circumstances under Rule 35(b).



1
    State v. Culp, 152 A.3d 141, 144 (Del. 2016).
2
    Id.
                                                    2
       (5)    As an initial matter, we note that it appears the Superior Court could

not have reduced five years of Jarvis’s six-year non-suspended Level V sentence

under Rule 35(b) because the plea agreement reflects that he was subject to a five-

year minimum sentence under Section 832(b)(2).3 In any event, Jarvis did not

establish extraordinary circumstances to overcome the ninety-day time bar in Rule

35(b). Although Jarvis provided documents reflecting that he claims to need

prescription lenses for the vision impairment he suffers as a result of

toxoplasmosis, he did not pursue relief under Section 4217 or show that the DOC

is providing inadequate care.

       (6)    Under the plain language of Rule 35(b), Section 4217 is the

appropriate mechanism through which an offender may pursue a sentence

modification based upon serious medical illness.4 Jarvis asserts that DOC will not

file such an application because it will not admit it cannot provide the necessary

medical care, but he did not raise this assertion in the Superior Court. Nor has he

represented that he initiated the Section 4217 process to determine his eligibility

for a medical modification of sentence by submitting a request and the required

3
  State v. Sturgis, 947 A.2d 1087, 1092 (Del. 2008).
4
  See, e.g., Holmes v. State, 2015 WL 667522, at *1 (Del. Feb. 12, 2015) (affirming denial of
motion for sentence modification by defendant who was suffering from liver cancer in absence
of Section 4217 certification); Briddell v. State, 2013 WL 6212228, at *1 (Del. Nov. 26, 2013)
(“In the absence of an application by the Department of Correction [under 11 Del. C. § 4217],
Briddell cannot expect a sentence modification under Rule 35(b) based on a serious medical
condition.”). Jarvis’s reliance on State v. DeRoche, 2003 WL 22293654 (Del. Super. Ct. Aug.
29, 2003) is misplaced as that case involved had a well-documented record of inadequate
medical care.
                                              3
forms to DOC. Under these circumstances, the Superior Court did not err in

denying Jarvis’s untimely motion for sentence modification.

      NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.


                                     BY THE COURT:

                                     /s/ Karen L. Valihura
                                     Justice




                                        4